Title: From George Washington to Bushrod Washington, 30 January 1798
From: Washington, George
To: Washington, Bushrod



My dear Bushrod,
Mount Vernon 30th Jany 1798

I had heard with much concern, before your letter of the 21st instant was received, of your illness; and congratulate you on your

recovery. Be careful in guarding against a relapse, by taking cold. I hope my letter of the 19th of this month got safe to your hands (by the Post); contained therein, were $120 to enable you to do the needful relative to the taxes of my Western Lands; accompanied by some statements which might assist in the investigation of that business.
As Genl Lee’s Deed to me was not recorded in the time prescribed by Law; what, if it is thereby rendered invalid, is necessary to be done to Secure my right to the Land therein conveyed?
The family here, are all well, and unite in every good wish for your perfect recovery & in best regards for Mrs Washington With Your Affecte Uncle

Go: Washington

